SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2011 TEFRON LTD. (Translation of registrant's name into English) Ind. Center Teradyon, P.O. Box 1365, Misgav 20179, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto and incorporated by reference herein is an unofficial translation from Hebrew of the Registrant's unaudited consolidated financial statements as of June 30, 2011, which have been filed with the Israeli Securities Authority. This Form 6-K is hereby incorporated by reference into Tefron Ltd.’s Registration Statement on Form F-3 (Registration No. 333-128847) and its Registration Statements on Form S-8 (Registration Nos. 333-139021 and 333-111932). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TEFRON LTD. (Registrant) By: /s/Eran Rotem Name: Eran Rotem Title: Chief Financial Officer By: /s/Hanoch Zlotnik Name: Hanoch Zlotnik Title: Treasurer Date: August 23, 2011 3 TEFRON LTD INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS AT JUNE 30, 2011 UNAUDITED CONTENTS Page Review of the interim consolidated financial statements 1 Consolidated balance sheet 2-3 Consolidated statements of income 4 Consolidated statement of comprehensive income 5 Consolidated statements of changes in shareholders' equity 6-7 Consolidated statements of cash flows 8-9 Notes to the interim consolidated financial statements 10-14 ERNST & YOUNG Kost Forer Gabbay & Kasierer Review Report of the Auditors to the Shareholders of Tefron Ltd. Preface We have reviewed the attached financial information of Tefron Ltd. and its subsidiaries (hereinafter – the Group) which includes the condensed consolidated balance sheet as at June 30, 2011 and the condensed consolidated statements of income, comprehensive income, changes in shareholders equity and cash flowsfor the periods of six months and three months then ended. The Board of Directors and Management are responsible for the preparation and presentation of the financial information for these interim periods in accordance with International Accounting Standard IAS 34 – “Financial Reporting for Interim Periods”, and they are responsible and they are responsible for the preparation of financial information for these interim periods under Chapter D’ of the Securities Regulations (Periodic and Immediate Reports) – 1970. Our responsibility is to express a conclusion on the financial information for these interim periods, based on our review. Scope of the review We performed our review in accordance with Review Standard 1 of the Institute of Certified Public Accountants in Israel “Review of Financial Information for Interim Periods Prepared by the Entity’s Auditor”. A review of financial information for interim periods comprises clarifications, mainly with the people responsible for financial and accounting matters, and applying other analytical review procedures. A review is considerably more limited in scope than an audit carried out in accordance with generally accepted auditing standards in Israel, and therefore does not enable us to achieve with sufficient certainty that we will be aware of all significant matters which could have been identified in an audit. Consequently we are not expressing an opinion of an audit. Conclusion Based on our review, we are not aware of any fact which would cause us to think that the above financial information has not been prepared, in all significant aspects, in accordance with International Accounting Standard IAS 34. In addition to the aforesaid in the previous paragraph, based on our review, we are not aware of anything which could cause us to think that the above financial information does not meet, from all significant aspects, the disclosure provisions under Chapter D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our above conclusions, we direct attention to Note 1c of the financial statements, regarding the Company’s business and losses, the uncertainty connected with meeting the financial covenants with the banks and regarding Management’s plans. Haifa,
